 

Exhibit 10.3

 

GUARANTY AGREEMENT OF AFFILIATE GUARANTOR IN FAVOR OF THE UNITED STATES

( “Affiliate Guaranty”)

 

THIS AFFILIATE GUARANTY (this “Affiliate Guaranty”) is made as of April 27,
2020, by Matson, Inc., a Hawaii corporation (the “Affiliate Guarantor”), to and
in favor of THE UNITED STATES OF AMERICA (the "United States"), represented by
the Maritime Administrator of the Maritime Administration (the "Administrator"),
pursuant to Chapter 537 of Title 46 of the United States Code (“Chapter 537”).
Capitalized terms used herein, unless otherwise noted, have the respective
meanings set forth in the Agreement, as hereinafter defined.

 

RECITALS:

 

A.        Matson Navigation Company, Inc., a Hawaii corporation (the
"Shipowner") and the Administrator are parties to the Consolidated Agreement,
Contract No. MA-14454, dated as of April 27, 2020 (the “Agreement”) and the
other Transaction Documents;

 

B.         The Shipowner, in connection with the financing of the Vessels, on
the date hereof, borrowed certain funds and created and authorized the issuance
of the Note issued pursuant to the Note Purchase Agreement and the Administrator
issued the Guarantee of the Note.

 

C.         The Shipowner has, in consideration of the issuance of the Guarantee,
issued and delivered, the Administrator’s Note to the Administrator.

 

D.        The Affiliate Guarantor is directly and materially interested in the
financial success of the Shipowner, and maintains significant business
relationships with the Shipowner, and this Affiliate Guaranty may be expected to
benefit, directly or indirectly, the Affiliate Guarantor.

 

E.         The Administrator has required this Affiliate Guaranty from the
Affiliate Guarantor as an integral part of the consideration offered by or on
behalf of the Shipowner as a condition of the Administrator's decision to enter
into the Agreement and to issue the Guarantee, and the Affiliate Guarantor has
entered into this Affiliate Guaranty for the purpose of guaranteeing the
Shipowner’s obligations to the Administrator under the Agreement, the
Administrator's Note, the Assignment of Construction Contract, the Assignment of
Earnings, the Assignment of Insurances, and the Mortgage (each, a “Matson
Guaranteed Document” and collectively, the “Matson Guaranteed Documents”).

 

NOW, THEREFORE, in consideration of the premises, and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Affiliate Guarantor hereby agrees as follows:

 





 

 

Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 1

 



 

 

1.         Guaranty.

 

a)         The Affiliate Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Administrator, regardless of the validity,
regularity or enforceability of the Matson Guaranteed Documents, or the
obligations thereunder, and regardless of any present or future law or order of
any government or any agency thereof purporting to reduce, amend or otherwise
vary any obligation of the Shipowner or to vary the terms of payment, (i) that
the Shipowner will promptly perform and observe every term and condition in the
Matson Guaranteed Documents to be performed or observed by the Shipowner, and
(ii) that all amounts stated to be payable or which become payable under the
Matson Guaranteed Documents to the Administrator and other amounts which may be
owing by the Shipowner to the Administrator under the Matson Guaranteed
Documents now or hereafter, will be promptly paid in full when due whether at
maturity or earlier by reason of acceleration or otherwise or, if now due, when
payment thereof shall be demanded by the Administrator, together with interest
and any and all legal and other costs and expenses paid or incurred in
connection therewith by the Administrator as provided for in the Matson
Guaranteed Documents, and, in the case of an extension or renewal, in whole or
in part, the same will be promptly paid in cash or performed when due according
to such extension or renewal. This is an irrevocable, absolute, completed, and
continuing guarantee of payment and performance, and not a guarantee of
collection. The Affiliate Guarantor shall be required to make said payments
and/or cause the Shipowner to perform such obligations upon receipt of a written
notice from the Administrator which states that the Shipowner has not promptly,
completely or effectively made said payments or performed such obligations and
is in Default.  The failure of the Affiliate Guarantor to receive such a written
notice or the failure of the Administrator to send said notice shall not relieve
the Affiliate Guarantor of its obligations under this Affiliate Guaranty.  The
Affiliate Guarantor shall immediately pay to the Administrator or its designee
in immediately available funds such payments guaranteed herein.

 

b)         The Affiliate Guarantor hereby consents and agrees that its
obligations under this Affiliate Guaranty will not be discharged by any act or
omission to act of any kind by the Administrator or any other person or any
other circumstances whatsoever (including, but not limited to, any extension,
rearrangement or renewal with respect to any indebtedness or other obligation of
the Shipowner with or without notice to the Affiliate Guarantor, any waiver of
any right of the Administrator under the terms of the Administrator's Note, the
Agreement, the Mortgage or this Affiliate Guaranty, any release of security, any
transfer or assignment of rights or obligations accruing to the Administrator
under the Administrator's Note, the Agreement, the Mortgage or this Affiliate
Guaranty, any corporate reorganization, dissolution, merger, acquisition of or
by or other alteration of the corporate existence or structure of the Shipowner
or the Affiliate Guarantor, discharge of the Shipowner in bankruptcy, the
invalidity, illegality or unenforceability of the Administrator's Note, the
Agreement, the Mortgage or this Affiliate Guaranty or the absence of any action
to enforce the obligations of the Shipowner) which might constitute a legal or
equitable discharge of the Affiliate Guarantor; it being the intention of the
Affiliate Guarantor that this Affiliate Guaranty be absolute, continuing and
unconditional and the guarantee hereunder shall only be discharged by the
payment in full of all sums or performance of the obligations so guaranteed
hereunder.

 

c)         The Affiliate Guarantor hereby irrevocably and unconditionally
waives, in each case to the extent permitted by law:  (i) notice of any of the
matters referred to in this





 

 

Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 2

 



 

 

Affiliate Guaranty and any action by the Administrator in reliance thereon; (ii)
all notices which may be required by statute, rule of law or otherwise to
preserve any rights against the Affiliate Guarantor hereunder, including without
limitations, any demand, protest, proof of notice of non-payment of all sums
payable under the Administrator's Note or any notice of any failure on the part
of the Shipowner to perform or comply with any covenant, term or obligations of
any Transaction Document or other agreement to which it is a party; (iii) any
requirement for the enforcement, assertion or exercise of any right, remedy,
power or privilege under or with respect to the Mortgage, the Agreement or the
Administrator's Note; (iv) any requirement of diligence; (v) any requirement
that the Shipowner be joined as a party to any proceedings for the enforcement
of any provision of this Affiliate Guaranty or that the Administrator proceed
against any other guarantor executing this Affiliate Guaranty or any other
guaranty agreement; (vi) any and all defenses to payment hereunder, except the
defense of payment or performance already made; (vii) presentment, demand,
protest, notice of protest and dishonor, notice of intent to accelerate and
notice of acceptance; and (viii) the right to require the Administrator to
pursue any remedy in the Administrator's power whatsoever.

 

d)         The Affiliate Guarantor hereby agrees that this Affiliate Guaranty
shall continue to be effective or shall be reinstated, as the case may be, if at
any time payment of any sum hereby guaranteed is rescinded or must be otherwise
restored or returned by the Administrator, upon the insolvency, bankruptcy or
reorganization of the Shipowner, or otherwise, all as though such payment had
not been made. The Affiliate Guarantor further agrees that if the maturity of
any obligations guaranteed herein be accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Affiliate
Guaranty without demand or notice to the Affiliate Guarantor.

 

e)         Any amount payable hereunder shall not be subject to any reduction by
reason of any counterclaim, set-off, deduction, abatement or otherwise.

 

f)          The Affiliate Guarantor shall pay all reasonable costs and expenses
(including, without limitation, attorneys' fees and expenses) incurred in
connection with the enforcement of the obligations of the Affiliate Guarantor
under this Affiliate Guaranty.

 

g)         The Administrator's Note, the Agreement, the Mortgage and the other
Matson Guaranteed Documents may not, without the consent of the Affiliate
Guarantor, be amended, modified or endorsed in a way that has the effect of
increasing the obligations of the Affiliate Guarantor.

 

h)         The Administrator may enforce the Affiliate Guarantor’s obligations
hereunder without in any way first pursuing or exhausting any other rights or
remedies which the Administrator may have against the Shipowner or any other
person, firm or corporation or against any security the Administrator may hold.

 

i)          After a Default by the Shipowner under the Matson Guaranteed
Documents and during the continuation thereof or until all amounts payable to
the Administrator pursuant to the Administrator’s Note and the other Matson
Guaranteed Documents have been paid in full, whichever occurs sooner, the
Affiliate Guarantor may not enforce any right to receive payment and may not
accept any payment from the Shipowner under any right of

 





 

 

Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 3

 



 

 

subrogation the Affiliate Guarantor may have or be entitled to claim against the
Shipowner pursuant to this Guarantee.

 

j)          In the event any action by the Shipowner, the management of the
Shipowner, or by the Affiliate Guarantor results or would result in dissolution
of the Shipowner pursuant to its Organizational Documents or governing law, the
Affiliate Guarantor shall forthwith take all steps necessary to reform and
reestablish the Shipowner.

 

2.         Administrator's Rights.  The Affiliate Guarantor authorizes the
Administrator, without notice or demand and without affecting the Affiliate
Guarantor’s liability hereunder, to take and hold security from any third party
for the payment of this Affiliate Guaranty and/or any of the obligations
guaranteed herein and exchange, enforce, waive and release any such security;
and to apply such security and direct the order or manner of sale thereof as the
Administrator in his discretion may determine; and to obtain a guarantee of any
of the obligations guaranteed herein from any one or more persons, corporations
or entities whomsoever and at any time or times to enforce, waive, rearrange,
modify, limit or release such other persons, corporations or entities from their
obligations under such guarantees.

 

3.         Primary Liability.  It is expressly agreed that the liability of the
Affiliate Guarantor for the payment of the obligations guaranteed herein shall
be primary and not secondary.  The Affiliate Guarantor acknowledges that, now or
at any time in the future, one or more additional parties has or may guarantee
all or any portion of the obligations guaranteed under this Affiliate Guaranty
under separate instrument.  The Affiliate Guarantor agrees that the duties,
covenants, conditions, obligations and warranties of the Affiliate Guarantor in
this Affiliate Guaranty shall be absolute and unconditional and shall be joint
and several obligations with each such other guarantor and their respective
heirs, executors, administrators, personal representatives, successors and
assigns.

 

4.         Representations and Warranties.  The Affiliate Guarantor represents
and warrants as follows:

 

a)         The Affiliate Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Hawaii and has full
power and authority (corporate, legal and other) to execute, deliver and carry
out the terms of this Affiliate Guaranty;

 

b)         This Affiliate Guaranty has been duly authorized, executed and
delivered by the Affiliate Guarantor and constitutes the legal, valid and
binding obligation of the Affiliate Guarantor enforceable against the Affiliate
Guarantor in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting creditors’ rights in general and to the availability of
equitable remedies; and

 

c)         The execution, delivery and performance by the Affiliate Guarantor of
this Affiliate Guaranty does not require the approval or consent of its
shareholders or members or of any governmental authority and does not contravene
the Affiliate Guarantor’s formation documents or any mortgage, indenture or
other agreement binding upon it, or any law, regulation, order, judgment or
decree applicable to the Affiliate Guarantor.

 

 





 

 

Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 4

 



 

 

5.         Continuing Guarantee.  This Affiliate Guaranty is a continuing
guarantee of payment and collectability and shall:

 

a)         Remain in full force and effect so long as any obligation of the
Shipowner to the Administrator referred to herein exists;

 

b)         Be binding upon the Affiliate Guarantor, its successors and assigns;

 

c)         Be executed and issued for the sole and exclusive benefit of the
United States, and no other party shall be permitted to claim any benefit,
direct or indirect, therefrom.  This Affiliate Guaranty is not assignable by the
Affiliate Guarantor, and any assignment thereof shall be null and void and have
no legal effect whatsoever; and

 

d)         Inure to the benefit of, and be enforceable by the Administrator, and
his or her successors and assigns.

 

6.         Default.  A default under the terms of this Affiliate Guaranty shall
be deemed to occur if the Affiliate Guarantor fails to make any payments or
perform any obligations guaranteed hereunder in accordance with the terms
hereof.

 

7.         Notices.  Except as otherwise provided in this Affiliate Guaranty or
by Chapter 537, all notices, requests, demands, directions, consents, waivers,
approvals or other communications hereunder must be in writing and may be made
or delivered in person or by registered or certified mail, postage prepaid, or
by electronic or facsimile transmission with confirmation, addressed to the
party at the following United States addresses, or at such other United States
address as such party shall advise each other party by notice in accordance with
this Section, and shall be effective upon receipt by the addressee thereof:

 

Affiliate Guarantor:     

 

Matson, Inc.

555 12th Street

Oakland, California  94607

Attention: Law Department

Email: pheilmann@matson.com

Fax number: (510) 628-7331

 

With a copy to:             

 

Matson, Inc.

555 12th Street

Oakland, California  94607

Attention: Treasurer

Email: bbowler@matson.com

Fax number:

 

Administrator:              

Maritime Administration

1200 New Jersey Ave, SE

Washington, D.C. 20590

Attention: Office of Marine Financing

Email Address: marinefinancing@dot.gov

Facsimile No. (202) 366-7901





 

 

Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 5

 



 

8.         Amendments and Supplements.  No agreement shall be effective to
change or modify, supplement, amend or discharge in whole or in part this
Affiliate Guaranty unless such agreement is in writing, signed by the Affiliate
Guarantor and the Administrator.

 

9.         Governing Law.  This Affiliate Guaranty shall be governed by the
federal law of the United States of America, including federal common law, or in
the absence of applicable federal law, by the laws of the Governing Law State.

 

10.       Counterparts.  This Affiliate Guaranty may be executed in one or more
counterparts.  All such counterparts shall be deemed to be originals and shall
together constitute but one and the same instrument.

 

[Signature page follows]

 

 



 

 

Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 6

 



 

 

IN WITNESS WHEREOF, this Affiliate Guaranty has been executed on the day and
year first above written.

 

 

AFFILIATE GUARANTOR

 

(SEAL)
Attest:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joel M. Wine

    

By:

/s/ Rachel C. Lee

Name:

Joel M. Wine

 

Name:

Rachel C. Lee

Title:

Senior Vice President and Chief Financial Officer

 

Title:

Corporate Secretary

 

[Signature Page to Affiliate Guaranty]

Relating to Contract No. MA-14454

 

